ATTORNEY GRIEVANCE COMMISSION                                         *     IN THE
           OF MARYLAND
                                                                                 *     COURT OF APPEALS

                                                                                 *     OF MARYLAND
           v.
                                                                                 *     Misc. Docket AG No. 16
                                                                                       September Term, 2020
           JONATHAN STEVEN RESNICK,                                              *
           PERRY ANDREW RESNICK, and                                                   (No. C-03-CV-20-002490,
           LOUIS J. GLICK                                                        *     Circuit Court for Baltimore
                                                                                       County)

                                                                     ORDER

                               Upon consideration of the Joint Petition for Reprimand by Consent filed by the

           Attorney Grievance Commission of Maryland and the Respondent, Louis J. Glick, pursuant to

           Maryland Rule 19-736, in the above-captioned case, it is this 18th day of March, 2021



                               ORDERED, by the Court of Appeals of Maryland, that the Respondent, Louis J. Glick,

           be, and he hereby is, reprimanded for violating Maryland Rules 19-308.4(a) (misconduct) and

           19-410(a) (prohibited transactions); and it is further


                               ORDERED, that the above-captioned case is hereby concluded as to all Respondents,

           dispositive action having previously been taken as to Jonathan Steven Resnick and Perry

           Andrew Resnick.


Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.                                                        /s/ Robert N. McDonald
                                                                          Senior Judge


Suzanne C. Johnson, Clerk                  2021-03-18
                                           13:33-04:00